Case 3:16-md-02738-FLW-LHG Document 10043 Filed 06/17/19 Page 1 of 4 PageID: 83884




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


                                       )
   IN RE: JOHNSON & JOHNSON            )
   TALCUM POWDER PRODUCTS              )
   MARKETING, SALES PRACTICES AND )              MDL Docket No. 2738
   PRODUCTS LIABILITY LITIGATION       )
   ___________________________________ )
                                       )
   This Document Relates To All Cases  )
                                       )

     DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
       CONSUMER INC.’S STATEMENT THAT NO REPLY BRIEF IS
    NECESSARY IN SUPPORT OF CONDITIONAL MOTION TO EXCLUDE
       CERTAIN PLAINTIFFS’ EXPERTS’ OPINIONS FOR LACK OF
                        QUALIFICATIONS

                                           DRINKER BIDDLE & REATH LLP
                                           A Delaware Limited Liability
                                           Partnership
                                           600 Campus Drive
                                           Florham Park, New Jersey 07932
                                           (973) 549-7000

                                           SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                           1440 New York Avenue, N.W.
                                           Washington, D.C. 20005
                                           (202) 371-7000

                                           Attorneys for Defendants Johnson &
                                           Johnson and Johnson & Johnson
                                           Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 10043 Filed 06/17/19 Page 2 of 4 PageID: 83885



         At the April 29, 2019 case management conference, the Court addressed

   expert qualifications as follows:

         I don’t need chapter and verse on it. You preserved your right. That’s
         true on both sides. Just as you’ve just done. You said you’ve got
         someone that’s a gynecologist but now they are talking about other
         things. Highlight it for me. I don’t want extensive briefing on it. I
         don’t need to know the law on qualifications. I know the law on
         qualifications. If you want to tell me as to a particular expert that
         issue, let me know about it. You can put it in your briefing. 1

         Plaintiffs have nonetheless submitted a 69-page opposition brief that

   contains extensive discussions of the relevant caselaw and their experts’ resumes

   (and in which they ironically chastise defendants for the length of defendants’ 36-

   page opening brief).2

         Defendants believe that the parties have already written far more on this

   issue than the Court cared to hear. Moreover, at the end of the day, and as further

   set forth in defendants’ oppositions to plaintiffs’ various Daubert motions, any

   qualifications arguments are self-defeating for plaintiffs, because their experts are

   far less credentialed than defendants’. 3

   1
         (Tr. of Status Conference 28:14-23, Apr. 29, 2019 (attached as Ex. I5 to 2d
   Suppl. Certification of Julie L. Tersigni).)
   2
          (Pls.’ Steering Committee’s Mem. of Law in Resp. & Opp’n to Defs.’
   Conditional Mot. to Exclude Certain Pls.’ Experts Ops. for Lack of Qualifications
   at 5, May 29, 2019 (ECF No. 9886) (criticizing defendants’ “almost forty pages of
   argument to exclude the opinions of the PSC’s experts”).)
   3
         (See, e.g., Defs.’ Mem. of Law in Opp’n to Pls.’ Steering Committee’s Mot.
   to Exclude the Geology Ops. of Drs. Mary Poulton & Laura Webb at 1-2, May 29,
   2019 (ECF No. 9876) (noting that plaintiffs’ qualifications arguments would apply
Case 3:16-md-02738-FLW-LHG Document 10043 Filed 06/17/19 Page 3 of 4 PageID: 83886



           Under the circumstances, and especially in light of the Court’s admonition

   about the scope of expected briefing on this issue, no reply brief is necessary or

   warranted under Local Rule 7.1(d)(4). Accordingly, defendants rest on the

   arguments set forth in their opening brief.

                                      CONCLUSION
           For the foregoing reasons, and those set forth in defendants’ opening brief,

   while defendants do not believe that challenges to expert qualifications are a good

   use of the Court’s or parties’ resources, defendants conditionally request that the

   Court exclude the opinions offered by plaintiffs’ experts referenced in the opening

   brief on qualifications grounds to the extent it entertains plaintiffs’ arguments with

   respect to the qualifications of defendants’ experts.




   ________________________
   (cont’d from previous page)
   equally to their experts, Drs. Cook and Krekeler, and all the more so in light of Drs.
   Poulton and Webb’s more impressive credentials); Defs.’ Mem. of Law in Opp’n
   to Pls.’ Mot. to Exclude the Ops. of Defs.’ Molecular Biologists Drs. Neel, Shih,
   Boyd & Birrer at 18-19, May 29, 2019 (ECF No. 9873) (noting that plaintiffs’
   qualifications arguments regarding Drs. Neel and Shih’s epidemiology opinions
   lacks merit and would in any event apply with greater force to plaintiffs’ pathology
   expert, Dr. Kane); see also, e.g., Defs.’ Mem. in Opp’n to Pls.’ Mot. to Exclude the
   Geological Testing Ops. of Drs. Ann G. Wylie & Melinda Darby Dyar at 14-23,
   May 29, 2019 (ECF No. 9879) (explaining how plaintiffs’ attacks on the
   credentials of Drs. Wylie and Dyar would more strongly apply against their own
   experts, Drs. Longo and Rigler).)

                                              2
Case 3:16-md-02738-FLW-LHG Document 10043 Filed 06/17/19 Page 4 of 4 PageID: 83887



   Dated: June 17, 2019                Respectfully submitted,

                                       /s/ Susan M. Sharko
                                       Susan M. Sharko
                                       DRINKER BIDDLE & REATH LLP
                                       600 Campus Drive
                                       Florham Park, New Jersey 07932
                                       Telephone: 973-549-7000
                                       Facsimile: 973-360-9831
                                       E-mail: susan.sharko@dbr.com

                                       John H. Beisner
                                       Jessica D. Miller
                                       SKADDEN, ARPS, SLATE,
                                       MEAGHER & FLOM LLP
                                       1440 New York Avenue, N.W.
                                       Washington, D.C. 20005
                                       202-371-7000

                                       Attorneys for Defendants Johnson &
                                       Johnson and Johnson & Johnson
                                       Consumer Inc.




                                        3
